                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION



BRENDA JOYCE BROWN,                             §                             PLAINTIFF
                                                §
v.                                              §        Civil Action No. 4:19-cv-00077-JMV
                                                §
ANDREW M. SAUL,                                 §
Commissioner of the                             §
Social Security Administration,                 §                             DEFENDANT


                        ORDER ON PETITION FOR ATTORNEY FEES

          Before the Court are Plaintiff’s motion [17] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), Defendant’s response [18], and Plaintiff’s

reply [19].

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [16] dated

September 23, 2019, this Court remanded this case to the Commissioner for further proceedings.

Plaintiff now seeks attorney fees in the amount of $4,419.57 for 22.20 hours of attorney time

before this Court on the grounds that Plaintiff was the prevailing party and the Commissioner’s

position was not “substantially justified.”    The Acting Commissioner does not oppose the

requested award.

          The Court, having thoroughly considered the motion, response, and the applicable law,

finds the requested award is reasonable; and no special circumstance would make the award

unjust.

          THEREFORE, IT IS ORDERED:
        That the Commissioner shall promptly pay to Plaintiff’s counsel $4,419.57 in attorney

fees.

        This 26th day of November, 2019.

                                                                 /s/ Jane M. Virden
                                                                 U. S. MAGISTRATE JUDGE




                                              2
